Citation Nr: 1221778	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder, to include as secondary to or aggravated by service-connected migraine headaches.  


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Board remanded the Veteran's claims for further procedural and evidentiary development in March 2011.  After completing the requested development, the RO readjudicated the claims, as reflected by a May 2012 supplemental statement of the case.  Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.

A review of Veteran's paper and virtual claims files fails to reflect that the Board's March 2011 grants of entitlement to a 50 percent rating for sleep apnea and to 10 percent evaluations for lumbar spine disability and for right foot plantar fasciitis were implemented by the RO.  As such, the RO is hereby instructed to implement the Board's favorable March 2011 determinations.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has not reported experiencing characteristic prostrating migraine headache attacks that occur an average of once every two months over the last several months.

2.  Throughout the rating period on appeal, the Veteran has not been diagnosed with an acquired psychiatric disorder, and he has consistently reported that his in-service anxiety resolved after his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to or aggravated by service-connected migraine headaches, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's migraine headache disorder increased rating claim, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's migraine headache disorder service connection claim was satisfied by notice provided to him in September 2006.  Therefore, the appeal of this issue may be adjudicated without remand for further notification.

With regard to the Veteran's acquired psychiatric disorder service connection claim, VA's duty to notify was satisfied by a letter issued in September 2006, which was sent to the Veteran prior to the initial adjudication of his claim.  This letter explained the criteria for establishing service connection; the evidence the Veteran is responsible for obtaining and the evidence VA would obtain on his behalf; and the method by which VA determines disability ratings and effective dates.  Pursuant to the Board's March 2011 remand directives, the AMC provided the Veteran with additional notice in April 2011, advising the Veteran of the criteria for establishing secondary service connection.  (The Board construed the Veteran's statements of record to allege that his claimed acquired psychiatric disorder was secondary to his service-connected migraine headaches.)  While this notice was not sent to the Veteran prior to the initial adjudication of his claim, the Veteran's claim was subsequently readjudicated, as reflected by a May 2012 supplemental statement of the case.  Accordingly, the Board finds that any error with regard to the content and timing of the notice provided has been rendered harmless.  Moreover, neither the Veteran nor his representative have argued that the Veteran has been prejudiced by the manner of the notice provided.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal has been obtained, including the Veteran's VA treatment records.  Moreover, the Veteran has not identified any relevant, available treatment records that have not been obtained.  Pursuant to the Board's March 2011 remand directives, the Veteran's recent VA treatment records were obtained, and although the Veteran was requested to provide the information necessary to allow VA to obtain any other relevant treatment records, he did not respond to the request.  Furthermore, during his 2011 VA examinations, the Veteran reported that he was not receiving any treatment for either his migraine headaches or claimed psychiatric disorder.

The Veteran was also provided with several VA examinations with regard to his claims and the Board finds that the VA examinations are sufficient for adjudicatory purposes.  The examinations addressing his migraine headache symptoms adequately discuss the Veteran's headache severity, frequency and symptoms. Further, the examinations addressing the Veteran's claimed psychiatric disorder addressed the Veteran's reported in-service psychiatric history, as well as his current symptoms and diagnosis.  The opinion rendered in conjunction with the Veteran's 2011 VA mental disorders examination was similarly sufficient, as the opinion provided an adequate rationale for the examiner's failure to render an link the Veteran's current psychiatric state to service or the Veteran's migraine headaches, namely the lack of a current psychiatric disorder diagnosis.

The Veteran also testified at a hearing before a Decision Review Officer (DRO), and the he was offered an opportunity to testify at a hearing before the Board, but he declined.  With regard to his DRO hearing, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's increased rating or service connection claims.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his service-connected migraine headaches and whether the elements of service connection for a psychiatric disorder were met.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his relevant treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As such, no further assistance to the Veteran with the development of evidence is required. 

Higher Rating Claim

The Veteran is seeking a higher rating for his service-connected migraine headache disorder, which has been evaluated as noncompensably disabling.  

Disability evaluations are determined by comparing the Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  The Board considers all the evidence of record in making its determination, although it may not necessarily reference each and every document in its decision, but when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Likewise, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's migraine headaches are currently rated as noncompensably disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a compensable rating of 10 percent rating is assigned when the evidence reflects that a Veteran experiences characteristic prostrating attacks that occur an average of once every two months over the last several months.  A 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months.  A 50 percent rating, which is the highest schedular rating pursuant to this Diagnostic Code, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The relevant evidence of record includes the Veteran's submitted statements, hearing testimony, service treatment records, and VA examination reports.  

The Veteran's service treatment records reflect that he was treated for migraine headaches during service; however, a May 2006 service treatment record reflects a notation that the Veteran's migraine headache episodes had been rare.  

The Veteran again reported his headache symptomatology during his February 2007 VA general medical examination, at which time he stated that both the frequency and severity of his headaches had decreased.  He characterized his headaches as mild to moderate in the severity of pain, with no associated photophobia, phonophobia, or nausea.  He reported that these episodes would last approximately two to three hours and occurred once every two to three months.  The examiner noted that the Veteran's migraine headache symptoms had improved since service.

In March 2010, the Veteran was afforded another VA examination to address the severity of his service-connected migraine headache disorder.  During this examination, the Veteran described his headache episodes as occurring two to three times per month and lasting several hours per episode, but clarified that his symptoms are not prostrating, as it is possible for him to perform ordinary activities when experiencing a migraine headache episode.  

The Veteran also testified regarding the symptoms and severity of his migraine headache disorder during his October 2010 RO formal hearing.  The Veteran stated that his headaches occur infrequently, at most once every six months, and that he had missed two days of work in the past four years due to his migraine headache episodes.  

Pursuant to the Board's March 2011 remand directives, the Veteran was provided with another VA examination in May 2011.  During the examination, the Veteran reported experiencing approximately two to three severe migraine headache episodes per year, with associated photophobia, phonophobia, and nausea.  The Veteran further reported that he experiences mild headaches, with no associated photophobia, phonophobia, and nausea, approximately once or twice per month. He described his more frequent mild headaches as non-prostrating, as they do not preclude him from performing any activities.

In his submitted statements and hearing testimony, the Veteran links his migraine headaches to the stress related to his former military career.  Accordingly, during service, his symptomatology was more frequent and severe.  However, he states that since leaving service and engaging in his less-stressful current occupation as a personal trainer, his migraine headaches have significantly reduced in both severity and frequency.

At the outset of this analysis, the Board notes that the Veteran is competent to report the symptoms, severity, and frequency of his service-connected migraine headache disorder, as these are all capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, lay evidence is particularly germane to the adjudication of this issue, as headache disorders are largely diagnosed and classified based on reported symptomatology.  Moreover, the Board finds that the Veteran's reports of his headache symptomatology are credible, as there is no evidence of record to controvert his reports or suggest that he is not a credible historian.  

Nevertheless, after reviewing the evidence of record, the Board finds that the Veteran has not reported the requisite migraine headache symptomatology to warrant the assignment of a compensable disability rating.  In that regard, the record shows that he has reportedly that he rarely experiences the characteristically prostrating migraine headache episodes contemplated by the rating criteria.  In 2006, the Veteran was noted to have rare migraine headache episodes.  Moreover, the record reflects that the Veteran has characterized his prostrating migraine episodes as manifested by photophobia, phonophobia, and nausea.  However, during his 2007 VA examination, the Veteran stated that he did not experience any such prostrating attacks, and instead characterized his headache symptomatology as much-improved and only mild to moderately severe, with no associated photophobia, phonophobia, and nausea.  Likewise, in March 2010, the Veteran characterized his headaches as non-prostrating, and during his October 2010 RO hearing, the Veteran stated that his prostrating migraine headache episodes were infrequent and had caused him to miss only two days of work in the previous four years.  Additionally, during his 2011 VA examination, the Veteran stated that he experienced two to three prostrating migraine headache episodes per year.

As outlined above, the criteria for a 10 percent disability rating pursuant to Diagnostic Code 8100 requires evidence of characteristic prostrating attacks that occur an average of once every two months over the last several months.  As the Veteran has not reported experiencing prostrating migraine headache episodes of that frequency at any point throughout the rating period, the Board finds that the basis for awarding an initial, schedular, compensable rating has not been presented. 

Nevertheless, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's migraine headache symptoms, as the Veteran's service-connected migraine headache disorder is productive of characteristic, prostrating migraine headache episodes that are contemplated in the rating criteria.  Moreover, the rating criteria provide for migraine headache symptomatology that is more severe than the Veteran's current symptoms.  Therefore, the rating criteria are adequate to evaluate the Veteran's service-connected migraine headache disorder, and referral for consideration of extraschedular rating is not warranted.

As there is no evidence that the Veteran is currently unemployed, no discussion is warranted as to whether a claim for a total disability rating based on individual unemployability, as part and parcel of the Veteran's increased rating claim, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Service Connection Claim

The Veteran is seeking service connection for an acquired psychiatric disorder, which he has characterized as an anxiety disorder that he asserts initially manifested during service.  The Veteran further contends that his claimed psychiatric disorder is related to his service-connected migraine headache disorder, as he asserts that both conditions developed in service as the result of vocational stress.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

When determining whether service connection is warranted, the Board is mindful of its duty to fully consider the lay evidence of record, as set forth above.

The service treatment records reflect that the Veteran began having headaches, nausea, and vertigo in 1987 during service, and an October 1987 service treatment record reflects a notation relating his atypical migraine headaches to stress.  November 1987 service treatment records note that he had been experiencing headaches since his divorce and that his migraine headache episodes were attributable to tension and stress.  1988 and 1989 service treatment records continue to reference the Veteran's headache treatment and he was afforded a psychiatric evaluation in conjunction with his headache treatment in 1992.  No psychiatric disorders were diagnosed at this time.  However, December 2004 and January 2005 service treatment records reflect diagnoses of an adjustment disorder with mixed emotion and conduct, and the Veteran was counseled on stress management in May 2005.  Additionally, in a medical history report completed in May 2006, the Veteran affirmed that in the prior two weeks, he had been easily irritated; slept either too little or too much; and had experienced difficulty falling or staying asleep, difficulty concentrating, a lack of energy, and feeling worried or overwhelmed.

The Veteran was afforded a VA mental disorders examination in February 2007 at which the Veteran reported that he most recently felt anxious in July 2006, as he experienced significant anger and anxiety towards the end of his military service.  However, he reported that his anxiety had decreased considerably since his discharge from service, although he reported being depressed for a couple of days during the Christmas holidays because he had been separated from his son.  After conducting a psychological examination of the Veteran, the examiner stated that he did not have a currently-diagnosed psychiatric disorder.  The examiner stated that while the Veteran had been diagnosed with an adjustment disorder during service, the Veteran had attributed his anxiety to his in-service vocation and reported that his anxiety had resolved since his discharge from service.  As such, the examiner opined that the Veteran's anxiety and related in-service diagnosis of an adjustment disorder had resolved.

During his 2010 DRO hearing, the Veteran essentially asserted that his he felt that his in-service anxiety would recur if his life circumstances once again became stressful, but that his anxiety had largely resolved since service because he had chosen to pursue a non-stressful post-service career as a personal trainer.  The Veteran further asserted that his psychiatric disorder and migraine headaches were related, in that they both stem from his in-service stressful experiences.

Pursuant to the Board's remand directives, the Veteran was afforded another VA mental disorders examination in May 2011, during which the Veteran again denied experiencing any anxiety or other psychiatric symptoms.  After conducting a psychological examination of the Veteran, the examiner concluded that the Veteran did not have any current psychiatric illness.  The examiner concurred with the 2007 VA examiner's finding of a lack of evidence to support a psychiatric diagnosis and stated that the Veteran also concurred that he has no current mental health condition, as he reportedly has no current occupational stress.  As such, the examiner stated that no nexus could exist between the Veteran's service-connected migraine headaches and the Veteran's current psychiatric state.

After reviewing the evidence of record, the Board finds that a basis for awarding service connection for an acquired psychiatric disorder has not been presented, as the Veteran is not currently-diagnosed with such a disorder.  No diagnosis was rendered in conjunction with the Veteran's 2007 and 2011 VA examinations and the Veteran, by his own report, does not currently have any psychiatric symptoms.  As noted above, he is competent to report his current psychiatric symptoms and the Board finds his reports to be credible, as they clearly are not motivated by any secondary gain.  See Layno, 6 Vet. App. at 469-71.  However, absent evidence of a current diagnosis for a claimed condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection is not warranted, and the Veteran's appeal of this issue is denied.


`ORDER

An initial compensable rating for service-connected migraine headaches is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to or aggravated by service-connected migraine headaches, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


